DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Justin K. Brask (Reg. No. 61,080) on May 4, 2022.
The application has been amended as follows: 
In claim 11, line 2, substitute “the conductive spacer is a first conductive spacer” with --the non-conductive spacer is a first non-conductive spacer--.
In claim 11, line 3, substitute “second dielectrics” with --second dielectric materials--.

Reason for Allowance
Claims 1-25 are allowed.
The closest prior art, US Pub. 2011/0248404, discloses an integrated circuit structure comprising a device region including a transistor having a gate structure and source/drain regions; a frontside contact region above the device region; a backside contact region below the device region.  However, the prior art differs from the present invention because the prior art fails to disclose the backside contact region including specific dielectric materials and a non-conductive spacer as disclosed in independent claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the backside contact region including a first dielectric material under the source or drain region of the transistor, a second dielectric material laterally adjacent to the first dielectric material and under the gate structure of the transistor, and a non-conductive spacer laterally 10between the first and second dielectric materials, wherein the first and second dielectric materials are selectively etchable with respect to one another and the non-conductive spacer.
Claim 12 recites the backside contact region including 5a first dielectric material under the source or drain region of both the first and second transistors, a second dielectric material under the gate structure of both the first and second transistors, and a non-conductive spacer laterally between the first and second dielectric materials, wherein each of the first dielectric material, the second dielectric material, and the non-conductive 10spacer exist in the same horizontal plane, a first interconnect feature that passes through the first dielectric material and contacts a bottom side of the source or drain region of the first transistor, and a second interconnect feature that passes through the second dielectric material 15and contacts the gate structure of the second transistor.
Claim 21 recites the backside contact region including 25a first dielectric material under the source or drain region of both the first and second transistors, a second dielectric material under the gate structure of both the first and second transistors, and a non-conductive spacer laterally between the first and second dielectric materials, wherein 35Docket: AB1771-USone of the first dielectric material, the second dielectric material, and the non-conductive spacer is a nitride, one of the first dielectric material, the second dielectric material, and the non-conductive spacer is an oxide, and 5one of the first dielectric material, the second dielectric material, and the non-conductive spacer is an oxynitride, such that the first and second dielectric materials are selectively etchable with respect to one another and the non-conductive spacer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-11, 13-20 and 22-25 variously depend from claim 1, 12 or 21, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        May 4, 2022